IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DONTE ROLLINS,                                : No. 273 EAL 2021
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
NINO TINARI AND AVA ROLLINS,                  :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.

      Additionally, the Application of the Innocence Network and the Pennsylvania

Innocence Project for Leave to File an Amici Curiae Brief is GRANTED.